DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment of 12/2/20, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1 – 4, 7 – 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storck, Jr. et al (US 6,616,524 B2) (hereinafter “Storck”) in view of Husu (US 5,120,158) (hereinafter “Husu”), further in view of Petterson (US 6,725,914 B2) (hereinafter “Petterson”), and further in view of Banister (US 6,928,775 B2) (hereinafter “Banister”). Storck and Petterson are in the Applicant’s field of endeavor, methods of providing airflow into a room. Banister is in the Applicant’s field of endeavor, tiles having plug electrical connections between them. Husu is reasonably pertinent to a problem faced by the inventor by teaching details of distributing air using ducts, valves, and actuators. These four references, when considered together, teach all of the elements recited in claims 1 – 4, 7 – 10, 13, and 14 of this application.
Regarding claim 1, Storck discloses providing a first tile (20) including: a plurality of fluid ducts (61, Fig. 2 showing one but two are implicitly disclosed by the two supply air openings 46 in Fig. 6); a fluid manifold (plenum 36) on the first tile (Fig. 6), wherein each of the plurality of fluid ducts (61) extends longitudinally (to the right in Fig. 2) along an outer surface of the first tile (the underside of tile 20) between the central fluid manifold and an edge of the first tile (Fig. 2 showing the duct extending to the edge and beyond the edge of the tile). Storck does not explicitly disclose a first electrical connector; the fluid manifold is a central fluid manifold connecting the plurality of fluid ducts; wherein one of the plurality of fluid ducts is configured to supply air from a fluid source to the central fluid manifold for distribution to others of the plurality of fluid ducts; 
Husu teaches the fluid manifold is a central fluid manifold (conjunction of pipes 1 and 10 in Fig. 2) connecting the plurality of fluid ducts (1 and 10 in Fig. 2); wherein one of the plurality of fluid ducts is configured to supply air from a fluid source (blower 8, Fig. 1) to the central fluid manifold for distribution to others of the plurality of fluid ducts (configuration of Figs. 1 and 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding the manifold and pipe structure as taught by Husu in order to provide a prefabricated unit that simplifies installation of the pipe network (Husu, col. 3 lines 39 – 40). Husu does not explicitly teach a first electrical connector; an actuator that selectively places the plurality of fluid ducts in fluid communication with the central fluid manifold; providing a second tile including a second electrical connector; directly connecting the first electrical connector of the first tile with the second electrical connector of the second tile, wherein the first tile is configured to communicate with the second tile via the first electrical connector, wherein the first electrical connector comprises a different type of plug than the second electrical connector. 
Petterson teaches an actuator (motor 52, Fig. 3) that selectively places the plurality of fluid ducts (16, 18, and 28) in fluid communication with the central fluid manifold (12, 14, by adjusting dampers 30, col. 5 line 67 – col. 6 line 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding the actuator as taught by Petterson in order to selectively control airflow in a desired manner. Petterson does not explicitly teach a first electrical connector; providing a second tile including a second electrical connector; directly connecting the first electrical connector of the first tile with the second electrical connector of the second tile, wherein the first tile is configured to communicate with the second tile via the first electrical connector, wherein the first electrical connector comprises a different type of plug than the second electrical connector.
Banister teaches a first electrical connector (90, Fig. 3B); providing a second tile (any of horizontally adjacent tiles 86 in Fig. 3B) including a second electrical connector (92); directly connecting the first electrical connector of the first tile with the second electrical connector of the second tile (tiles are shown connected in Fig. 3B), wherein the first tile is configured to communicate with the second tile via the first electrical connector (dashed lines in Fig. 3B), wherein the first electrical connector comprises a different type of plug than the second electrical connector (male and female connectors 90 and 92, col. 6 lines 13 – 17). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding the electrical connectors as taught by Banister in order to provide a well-known structure for assembling electrical elements together in a convenient way.
Regarding claim 2, Storck further discloses the first tile (20) is substantially planar and rectangular (Fig. 6).
Regarding claim 3, Storck as modified by Husu, Petterson, and Banister as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the central fluid manifold is connected to each one of the plurality of fluid ducts. Storck as modified by Petterson and Banister does not explicitly contain this additional limitation.
Husu teaches the central fluid manifold is connected to each one of the plurality of fluid ducts (1 and 10, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Storck by adding the structure as taught by Husu in order to effectively distribute air to different regions and different tiles.
Regarding claim 4, Storck as modified by Husu, Petterson, and Banister as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the actuator is configured to selectively actuate a plurality of valves on the tile to control the flow of fluid from the fluid source to the central fluid manifold. Storck as modified by Husu and Banister does not explicitly contain this additional limitation.
Petterson teaches the actuator (52) is configured to selectively actuate a plurality of valves on the tile (dampers 30, 32) to control the flow of fluid from the fluid source to the central fluid manifold (col. 5 line 67 – col. 6 line 7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method 
Regarding claim 7, Storck further discloses supplying the air from a fluid source (32) to the one of the plurality of fluid ducts (61, Fig. 6, see airflow arrows in Fig. 10, and see col. 6 lines 12 – 15).
Regarding claim 8, Storck further discloses the first tile (20) is a floor, ceiling or wall tile (floor tile, Fig. 1, col. 4 lines 25).
Regarding claim 9, Storck further discloses the first tile further includes a port (10) configured to selectively enable fluid communication between an interior of the central fluid manifold (36) and an opening (47) in an outer wall of the first tile (20, Fig. 6).
Regarding claim 10, Storck as modified by Husu, Petterson, and Banister as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses the actuator comprises an electric actuator. Storck as modified by Husu and Banister does not explicitly contain this additional limitation.
Petterson teaches the actuator comprises an electric actuator (implicitly disclosed by damper motor 52 receiving signals from computing devices 50 and 51, col. 6 lines 2 – 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding that the actuator is electric as taught by Petterson in order to enable automating the airflow changing functions so that they can be programmed to be automatically performed by a computer.
Regarding claim 13, Storck as modified by Husu, Petterson, and Banister does not explicitly disclose the first tile is identical to the second tile. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.
Regarding claim 14, Storck as modified by Husu, Petterson, and Banister as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 14 of this application further discloses the first electrical connector is in the form of a male plug and the second electrical connector is in the form of a female plug, such that the male plug of the first tile is directly electrically connected with the female plug of the second tile. Storck as modified by Husu, and Petterson does not explicitly contain this additional limitation.
Banister teaches the first electrical connector (90) is in the form of a male plug (Fig. 3B) and the second electrical connector (92) is in the form of a female plug (col. 6 lines 13 – 17), such that the male plug of the first tile is directly electrically connected with the female plug of the second tile (Fig. 3B). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding the electrical connectors as taught by Banister in order to provide a well-known structure for assembling electrical elements together in a convenient way.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Storck as modified by Husu, Petterson, and Banister as applied to claim 1 above, and further in view of Nair (US 6,881,142 B1) (hereinafter “Nair”). Nair is also in the . 
Nair teaches mounting the first tile and the second tile with another tile in an array (upper rightmost tile 130) to form a ceiling of a room (150, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Storck by adding the third tile to form an array as taught by Nair in order to require fewer tiles to cover a room so that individual tile assemblies are easier to transport, store, and install, instead of one or two large tiles. Nair does not explicitly disclose the another tile is a plurality of additional tiles in an array. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result.

Allowable Subject Matter
Claims 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 – 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 7 – 10, 12, and 13 on pages 7 – 9 of the Remarks filed 12/2/20 have been carefully considered but are moot because the new ground of rejection does not rely on each reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 as amended and claim 14 are now rejected in view of the Banister reference, and the Nair reference is no longer necessary to reject those claims under 103. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746